Case: 16-11402     Document: 00516185894          Page: 1    Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 31, 2022
                                   No. 16-11402
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Howard Leon Combs,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC 4:16-CR-54-1


                         ON REMAND FROM
              THE SUPREME COURT OF THE UNITED STATES

   Before Davis, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          This sentencing appeal returns to us on remand from the Supreme
   Court after it issued its opinion in Borden v. United States, 141 S. Ct. 1817,
   1834 (2021), wherein the Court held that offenses requiring only proof of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 16-11402        Document: 00516185894              Page: 2       Date Filed: 01/31/2022




                                          No. 16-11402


   reckless causation of injury do not qualify as “violent felonies” under the
   elements clause of the Armed Career Criminal Act (“ACCA”). Defendant
   Howard Leon Combs argues, and the Government agrees, that in light of
   Borden, Combs’s prior conviction for aggravated assault with a deadly
   weapon under Texas Penal Code §§ 22.01(a)(1), 22.02(a)(2) does not qualify
   as a violent felony under the ACCA because Texas aggravated assault
   requires only a mens rea of recklessness.
           In our recent decision in United States v. Gomez Gomez, --- F.4th ---,
   No. 17-20526, 2022 WL 152160, *2 (5th Cir. Jan. 18, 2022), we noted that
   Texas aggravated assault under Texas Penal Code §§ 22.01(a)(1),
   22.02(a)(2) “includes three indivisible mental states, one of which is
   recklessness.” (citations omitted). We held that consequently the offense
   could not qualify as a “crime of violence” under the elements clause of 18
   U.S.C. 16(a), which is almost identical to the elements clause of the ACCA
   interpreted in Borden.1
           Because, as we determined in Gomez Gomez, Texas aggravated assault
   requires only a mens rea of recklessness, Combs’s prior conviction does not
   qualify as a violent felony under the ACCA’s elements clause. Therefore,
   his sentence should not have been enhanced under the ACCA.
           Accordingly, we VACATE Combs’s sentence and REMAND to the
   district court for resentencing.




           1
            We also determined that Borden is not limited to its facts under the rule set forth
   in Marks v. United States, 430 U.S. 188, 193 (1977), because “Justice Thomas and Justice
   Kagan (writing for herself and three fellow justices) both conclude[ed] that an offense
   requiring the ‘use of physical force against the person of another’ entails a mental state
   beyond mere recklessness.” Gomez Gomez, 2022 WL 152160 at *1 n.1 (citations omitted).




                                                2